NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas                956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                           June 03, 2015

      Tracey W. Murphy
      #835047
      Beto One
      1391 F.M. 3328
      Tennessee Colony, TX 75880

      Re:       Cause No. 13-15-00247-CV
      Tr.Ct.No.
      Style:    In Re Tracey W. Murphy

      Dear Attorneys:

             Enclosed please find the opinion issued by the Court on this date.

                                               Very truly yours,



                                               Cecile Foy Gsanger, Clerk

      DER:ch
      Enc.
      cc: 36th District Court (DELIVERED VIA E-MAIL)
           Hon. Zenaida Silva, Bee County District Clerk (DELIVERED VIA E-MAIL)